

116 HR 3539 : Behavioral Intervention Guidelines Act of 2020
U.S. House of Representatives
2020-09-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB116th CONGRESS2d SessionH. R. 3539IN THE SENATE OF THE UNITED STATESSeptember 30 (legislative day, September 29), 2020Received; read twice and referred to the Committee on Health, Education, Labor, and PensionsAN ACTTo amend the Public Health Service Act to direct the Secretary of Health and Human Services to develop best practices for the establishment and use of behavioral intervention teams at schools, and for other purposes.1.Short titleThis Act may be cited as the Behavioral Intervention Guidelines Act of 2020.2.Best practices for behavioral intervention teamsThe Public Health Service Act is amended by inserting after section 520G of such Act (42 U.S.C. 290bb–38) the following new section:520H.Best practices for behavioral intervention teams(a)In generalThe Secretary, acting through the Assistant Secretary, shall develop and periodically update—(1)best practices to assist elementary schools, secondary schools, and institutions of higher education in establishing and using behavioral intervention teams; and(2)a list of evidence-based threat assessment training providers to assist personnel in elementary schools, secondary schools, and institutions of higher education in implementing such best practices, including with respect to training behavioral intervention teams.(b)ElementsThe best practices under subsection (a)(1) shall include guidance on the following:(1)How behavioral intervention teams can operate effectively from an evidence-based, objective perspective while protecting the constitutional and civil rights of individuals, including any individual of concern.(2)The use of behavioral intervention teams to identify individuals of concern, implement interventions, and manage risk through the framework of the school’s or institution’s rules or code of conduct, as applicable.(3)How behavioral intervention teams can, when assessing an individual of concern—(A)seek training on evidence-based, threat-assessment rubrics;(B)ensure that such teams—(i)have adequately trained, diverse stakeholders with varied expertise; and(ii)use cross validation by a wide-range of individual perspectives on the team; and(C)use violence risk assessment.(4)How behavioral intervention teams can avoid—(A)attempting to predict future behavior by the concept of pre-crime;(B)inappropriately using a mental health assessment;(C)inappropriately limiting or restricting law enforcement’s jurisdiction over criminal matters;(D)attempting to substitute the behavioral intervention process in place of a criminal process, or impede a criminal process, when an individual of concern’s behavior has potential criminal implications;(E)endangering an individual’s privacy by failing to ensure that all applicable Federal and State privacy laws are fully complied with; or(F)creating school-to-prison pipelines.(c)ConsultationIn carrying out subsection (a)(1), the Secretary shall consult with—(1)the Secretary of Education;(2)the Director of the National Threat Assessment Center of the Department of Homeland Security;(3)the Attorney General of the United States; and(4)as appropriate, relevant stakeholders including—(A)teachers and other educators, principals, school administrators, school board members, school psychologists, mental health professionals, and parents of elementary school and secondary school students;(B)local law enforcement agencies and campus law enforcement administrators;(C)mental health mobile crisis providers;(D)child and adolescent psychiatrists; and(E)other education and mental health professionals.(d)PublicationNot later than 2 years after the date of enactment of this section, the Secretary shall publish the best practices under subsection (a)(1) and the list under subsection (a)(2) on a publicly accessible website of the Department of Health and Human Services.(e)Technical assistanceThe Secretary shall provide technical assistance to institutions of higher education, elementary schools, and secondary schools to assist such institutions and schools in implementing the best practices under subsection (a).(f)DefinitionsIn this section:(1)The term behavioral intervention team means a team of qualified individuals who—(A)are responsible for identifying and assessing individuals of concern; and(B)develop and facilitate implementation of evidence-based interventions to mitigate the threat of harm to self or others posed by individuals of concern and address the mental and behavioral health needs of individuals of concern to reduce such threat.(2)The terms elementary school, parent, and secondary school have the meanings given to such terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).(3)The term individual of concern means an individual whose behavior indicates a potential threat to self or others.(4)The term institution of higher education has the meaning given to such term in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002).(5)The term mental health assessment means an evaluation, primarily focused on diagnosis, determining the need for involuntary commitment, medication management, and on-going treatment recommendations.(6)The term pre-crime means law-enforcement efforts and strategies to deter crime by predicting when and where criminal activity will occur.(7)The term violence risk assessment refers to a broad determination of the potential risk of violence based on evidence-based literature..Passed the House of Representatives September 29, 2020.Cheryl L. Johnson,Clerk.